FILED: APRIL 5, 2001
IN THE SUPREME COURT OF THE STATE OF OREGON
STATE OF OREGON,
Respondent on Review,
	v.
ANTHONY WAYNE McGINNIS,
Petitioner on Review.
(CC 93CR0202; CA A90256; SC S44779)
	On petition for review filed November 25, 1997.*
	Peter Gartlan, Deputy Public Defender, Salem, filed the
petition for review.  With him on the petition was Sally L.
Avera, Public Defender.
	No response contra.
	Before Carson, Chief Justice, and Gillette, Durham, Leeson,
and Riggs, Justices.**
	MEMORANDUM OPINION
	The petition for review is allowed.  The decision of the
Court of Appeals is vacated.  The case is remanded to the Court
of Appeals for further consideration in light of State v.
Fleetwood, 331 Or 511, 16 P3d 503 (2000).
	*Appeal from Crook County Circuit Court, A. R. McMullen, Judge. 151 Or App 137, 953 P2d 432 (1997).
	**Kulongoski, and De Muniz, JJ., did not participate in the
consideration or decision of this case.